Citation Nr: 1816799	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date than September 21, 2010, for the grant of service connection for an acquired psychiatric disorder, diagnosed as psychotic disorder not otherwise specified (NOS) also claimed as depressive disorder with schizoaffective disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Douglas Kugal, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO granted service connection for an acquired psychiatric disorder, diagnosed as psychotic disorder NOS also claimed as depressive disorder with schizoaffective disorder and PTSD (herein referred to as an acquired psychiatric disorder), effective September 21, 2010.  The Veteran timely disagreed with the effective date of the award.

The Board acknowledges that during the appeal period the Veteran, through his attorney, has argued that there was clear and unmistakable error (CUE) in the February 2007 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  See notice of disagreement to the February 2011 rating dating decision dated February 2012.  However, the Board does not have jurisdiction over matters pertaining to CUE in the prior February 2007 rating decision.  Therefore, the Board refers these matters pertaining to CUE to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The Board notes that, while the granting of a CUE motion can result in an earlier effective date, see 38 C.F.R. § 3.105(a) (finding of CUE has same effect as if corrected decision had been made on date of reversed decision), the Board may refer a CUE motion to the RO while deciding an earlier effective date claim even when the ultimate disposition of the CUE motion could result in an earlier effective date.  See, e.g., Brown v. Shinseki, No. 2011-7071, 430 Fed. Appx. 886, 2011 WL 2710353 (Fed. Cir. July 13, 2011) (unpublished per curiam decision) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).  In other words, the issues are not necessarily intertwined.
FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the claims of entitlement to service connection for schizoaffective disorder and PTSD.  The Veteran did not appeal the February 2007 decision within one year of its issuance and new and material evidence was not received within that year.

2.  On September 21, 2010, the Veteran's claim for service connection for acquired psychiatric disability was received.  

3.  In a November 2012 rating decision, the RO granted entitlement to service connection for an acquired psychiatric disability, effective September 21, 2010. 

4.  There is no evidence of any unadjudicated formal or informal claim of service connection any acquired psychiatric disability subsequent to the February 2007 rating decision and prior to September 21, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 2010, for the grant of service connection for an acquired psychiatric disability, are not met.  38 U.S.C. §§ 5110(a), 7105(d)(3) (2012); 38 C.F.R. §§ 3.104 (2017), 3.155 (in effect prior to March 24, 2015), 3.156, 3.400, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist as to the claim for entitlement to an earlier effective date than September 21, 2010, for the grant of service connection for an acquired psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

A.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the award of service connection for an acquired psychiatric disorder is September 21, 2010, the date that the Veteran's application to reopen the claim of service connection for an acquired psychiatric disorder was received.  

By way of history, initially, in a June 1986 rating decision, the RO denied the Veteran's service connection claim for nerves and a mental disorder.  The RO denied the Veteran's claim because during service he was diagnosed with an immature personality, which is a constitutional or developmental abnormality, and that his current anxiety was not shown related service.  The Veteran did not appeal the June 1986 decision and new and material evidence was not received within a year of its issuance.

Thereafter the June 1986 rating decision, the Veteran has submitted several claims to reopen his previously denied claim of service connection for an acquired psychiatric disorder.  See, e.g., Veteran's claims dated in June 1987, September 1993, and May 1994.  

Notably, in September 1993, the Veteran attempted to reopen the claim for service connection for an acquired psychiatric disorder.  In February 2000, the Board denied reopening the claim of an acquired psychiatric disorder on the basis that the there was no competent medical evidence that showed that the Veteran's chronic psychiatric disorder was related to his military service.  To the extent there were any pending claims at this point, that denial extinguished them.  Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

In March 2006, the Veteran submitted a claim reopen his previously denied claim of an acquired psychiatric disorder.  In a February 2007 rating decision, the RO denied the claims of entitlement to service connection for schizoaffective disorder and PTSD.  The RO denied the service connection claim for schizoaffective disorder on the basis that it did occur during service, manifest to a compensable degree within one year following service, or was caused by service.  The RO denied reopening of the previously denied claim of service connection for PTSD on the basis that new and material evidence had not been submitted since the last prior final denial.  

The Veteran did not appeal the February 2007 decision, and new and material evidence was not received within a year of its issuance.  Therefore the February 2007 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

On September 21, 2010, the Veteran submitted a claim to reopen his previously denied claim of service connection for an acquired psychiatric disorder.  In a February 2011 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder (characterized by the RO as PTSD) because the evidence submitted was not new and material.  In February 2012, the Veteran submitted a notice of disagreement with the February 2011 rating decision.  In a November 2012 rating decision, the RO granted service connection for an acquired psychiatric disability, effective September 21, 2010.  The November 2012 rating decision reflected that service connection for an acquired psychiatric disorder was granted on the basis of two positive nexus opinions, dated in March 2012 and November 2011, which related the Veteran's current acquired psychiatric disability to his military service.  

Thus, to award an earlier effective date for the grant of service connection in this case, the question becomes whether the Veteran submitted any communication or action, indicating an intention to apply for service connection for an acquired psychiatric disorder from the time period between the February 2007 rating decision and his September 21, 2010, application to reopen his previous denied claim of service connection for an acquired psychiatric disorder.  

Importantly, the Board notes that the claims file shows that from time period from the February 2007 rating decision and the Veteran's September 21, 2010 claim, the evidence includes only income tax statements and a statement from the Veteran reflecting that his address changed. 

For the following reasons, entitlement to an effective date prior to September 21, 2010, for the grant of service connection for an acquired psychiatric disorder is not warranted.  At the outset, the Board notes that the Veteran did not file a claim for compensation within a year of separation from service.  Moreover, the Veteran did not file a notice of disagreement with the February 2007 denial of service connection for an acquired psychiatric disorder, or submit new and material evidence within the one year appeal period.  This denial therefore became final.
 
As illustrated above, there is no document between February 2007 (the date of the last prior final denial) and the September 21, 2010, application to reopen, that can be construed as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his acquired psychiatric disorder.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015) (defining an informal claim as "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought"); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (the essential elements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).

As there are no unadjudicated formal or informal applications for service connection for an acquired psychiatric disorder prior to the Veteran submitting an application to reopen his claim for service connection for psychiatric disorder on September 21, 2010, VA is precluded under the applicable statutes and regulations from granting effective dates prior to this date for service connection for acquired psychiatric disorder.  

Given the finality of the February 2007 rating decision, the lack of any prior denial that had been appealed but not resolved, and the lack of any other exception to finality such as relevant service department records subsequently received pursuant to 38 C.F.R. § 3.156(c), the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q), (r) (2017).  Accordingly, the Board concludes that September 21, 2010 is the proper effective date for the grant of service connection for an acquired psychiatric disorder.  This is the date that the claim that was granted was filed.  As a preponderance of the evidence is against entitlement to an earlier effective date for this claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an earlier effective date than September 21, 2010, for the grant of service connection for an acquired psychiatric disorder, is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


